Citation Nr: 1639377	
Decision Date: 09/30/16    Archive Date: 10/13/16

DOCKET NO.  14-26 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to reimbursement under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill) for the cost of a written certification examination taken on December 6, 2013.


ATTORNEY FOR THE BOARD

Jessica O'Connell, Associate Counsel 

INTRODUCTION

The Veteran served on active duty from May 2002 to May 2007.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a January 2014 administrative decision issued by the Department of Veterans Affairs (VA) Muskogee Education Center Regional Office (RO) in Muskogee, Oklahoma.

The record before the Board consists of the Veteran's paper claims file.


FINDINGS OF FACT

1.  On December 6, 2013, the Veteran took the Airline Transport Pilot Certification written examination and on December 17, 2013, he took the Airline Transport Pilot Certification practical examination, both of which are required to maintain his employment as a commercial airline pilot.

2.  The cost of the written examination was $150 and the cost of the practical examination was $1,390.84.

3.  The Veteran filed his claim for reimbursement for both tests in January 2014.

4.  In November 2014, the RO reimbursed the Veteran $1,390.84 for the cost of the practical examination and charged him one month entitlement to education benefits.  

5.  In a November 2014, the RO denied reimbursement for the cost of the written examination.


CONCLUSIONS OF LAW

1.  The criteria for reimbursement of $150 for the cost of a written certification examination, under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), have been met.  38 U.S.C.A. §§ 3315, 3452(b), 3672, 3689 (West 2014); 38 C.F.R. §§ 21.9625, 21.9665, 21.9680 (2016).

2.  The deduction of one full month of education entitlement was erroneous, and therefore, the criteria for the reimbursement of one full month of education entitlement have been met.  38 U.S.C.A. § 3315 (West 2014); Pub. L. No. 111-366, 124 Stat. 4106 (Jan. 4, 2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Following a thorough review of the evidence, the Board finds the RO improperly denied reimbursement of the fee for the written licensing examination taken on December 6, 2013, and that the Veteran was improperly charged one month of education entitlement.

The facts in this case are not in dispute.  The Veteran is a commercial airline pilot.  On December 6, 2013, he took the Airline Transport Pilot Certification written examination, which required a $150 fee, and on December 17, 2013, he took the Airline Transport Pilot Certification practical examination, which required a $1,390.84 fee.  The Federal Aviation Administration administers these tests and they are mandatory to maintain employment as a commercial airline pilot.

In January 2014, the Veteran sought reimbursement for the cost of both tests.  In November 2014, the RO reimbursed the Veteran for the cost of the practical examination, in the amount of $1,390.84, and charged him one month entitlement to education benefits.  The RO found the Veteran was not entitled to reimbursement for the written examination, in the amount of $150.  The Veteran continues to assert that reimbursement of the $150 examination fee is warranted.

The Post-9/11 GI Bill is an educational assistance program established for individuals who served on active duty after September 10, 2001, effective August 1, 2009.  38 C.F.R. § 21.9500 (2016).  Basic eligibility for this program is established under 38 U.S.C.A. Chapter 33 and under 38 C.F.R. § 21.9520 (2016).

An individual entitled to educational assistance under Chapter 33 shall also be entitled to payment for qualifying licensing or certification tests.  38 U.S.C.A. § 3315(a) (West 2014).  Both the written and practical examinations the Veteran took are required to maintain his job as a commercial airline pilot and are "qualifying" certification tests under the statute.  See 38 U.S.C.A. § 3452.

VA will award educational assistance for licensing or certification tests only when the eligible individual takes the test on or after August 1, 2009, (i) while the test is approved under 38 U.S.C.A. Chapter 36, (ii) while the individual is eligible for educational assistance under this subpart; and (iii) no more than one year before the date VA receives a claim for reimbursement of the cost of the test.  38 C.F.R. § 21.9625(a)(2).  The certification examinations were offered by the Federal Aviation Association and are deemed approved under 38 U.S.C.A. Chapter 36.  See 38 U.S.C.A. §§ 3672, 3689.  The Board also finds that the Veteran is eligible to receive education assistance under 38 C.F.R. § 21.9625(a).  Additionally, the Veteran took the examinations in December 2013 and filed his claim in January 2014, well within the one year time frame.  38 C.F.R. § 21.9625(a)(2).  Moreover, the Veteran has submitted all information and paperwork VA requires for reimbursement purposes, as outlined at 38 C.F.R. § 21.9680(b)(5).

VA regulations specifically provide that an eligible individual is entitled to receive reimbursement for taking one licensing or certification test.  38 C.F.R. § 21.9665 (2016).  However, the corresponding statutory authority, specifically 38 U.S.C.A. § 3315, was amended effective August 1, 2011, to allow for reimbursement for more than one licensing and certification test, if the test is taken on or after August 1, 2011.  38 U.S.C.A. § 3315; see also Pub. L. No. 111-366, 124 Stat. 4106 (Jan. 4, 2011).  Both tests were taken after August 1, 2011, and the amended statute applies.

For tests taken on or after August 1, 2011, 38 U.S.C.A. § 3315 enumerates the calculation of the amount reimbursed and if/when a charge against an individual's entitlement under Chapter 33 for payment of a licensing test is appropriate.  Id.  Specifically, the amount payable for a licensing and certification test may not exceed the lesser of (1) $2,000; (2) the fee charged for the test; or (3) the amount of entitlement available to the individual under this chapter at the time of payment for the test under this section.  38 U.S.C.A. § 3315(b)(1)-(3).  Based on the foregoing statute, given that reimbursement is available for more than one licensing or certification examination fee, the Veteran must be reimbursed $150 for the fee charged for the written licensing examination.

With regard to charging against an individual's account, the Board notes that the statute and regulation are incongruent and, as discussed above, because the examinations were taken after August 1, 2011, the statute is controlling.  
If charging against an individual's entitlement is deemed appropriate under 38 U.S.C.A. § 3315(b), it is calculated at the rate of one month (rounded to the nearest whole month) for each amount paid that equals (1) for the academic year beginning on August 1, 2011, $1,460; or (2) $1,460 plus the percentage increase equal to the applicable academic year as determined under section 3015(h).  See 38 U.S.C.A. § 3315(c) (emphasis added).

In other words, the plain language of the applicable law indicates an applicant's entitlement under Chapter 33 should not be charged against payment for licensing or certification tests unless the amount is equivalent to or greater than the monthly education benefits rate for the applicable academic year.  It is the "or" in 38 U.S.C.A. § 3315(b) that is particularly important here.  The statute unambiguously states that the monthly entitlement rate for 2011 is $1,460, and that the monthly entitlement rate is increased by a specified percentage each academic year.  Given that the practical examination fee of $1,390.84 is less than $1,460, it is not necessary to calculate the academic rate for the appropriate year.  Based on the foregoing, the Board finds that although the RO properly reimbursed the Veteran for his practical examination fee of $1,390.84, the Veteran was improperly charged one month of entitlement of education benefits.


ORDER

Reimbursement for $150 for the cost of a written certification examination taken on December 6, 2013, is granted under 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill), subject to the laws and regulations governing the award of monetary benefits.

Reimbursement of one full month of education entitlement, which was erroneously charged for a practical certification examination, is granted under the provisions of 38 U.S.C.A. Chapter 33 (Post-9/11 GI Bill).





____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


